Judgment of the County Court, Dutchess County, rendered October 11, 1966, affirmed. Defendant was convicted of the unlawful sale and possession of narcotic drugs (former Penal Law, §§ 1751, 1751-a) on the testimony of a police undercover agent who made a purchase of marijuana from defendant. The overwhelming weight of the evidence, in our opinion, established that defendant did not act solely as an agent of the buyer; that there was no entrapment, even if it be assumed that entrapment was a defense prior to the effective date of the present Penal Law; and that the police agent was not an accomplice whose testimony required corroboration (cf. People v. Wright, 20 A D 2d 652, affd. 15 N Y 2d 555; People v. Granger, 29 A D 2d 569; People v. Pasquarello, 282 App. Div. 405, affd. 306 N. Y. 759). Beldock, P. J., Christ, Brennan, Rabin and Benjamin, JJ., concur.